DETAILED CORRESPONDENCE

Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 





2.	The Preliminary Amendment filed on October 30, 2018, has been received and entered.




Election/Restrictions
3.	Applicant's election of Group I, claims 1, 42 and 51-56, in the reply filed on December 3, 2020, is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).




Claim Disposition
4.	Claims 2-41, 44-47 and 49-50 are cancelled. Claims 1, 42-43, 48 and 51-56 are pending. Claims 1, 42 and 51-56 are under examination. Claims 43 and 48 are withdrawn as directed to a non-elected invention.




Information Disclosure Statement

5.	The Information Disclosure Statement filed on October 30, 2018, has been received and entered. The references cited on the PTO-1449 Form have been considered by the examiner and a copy is attached to the instant Office action.





Drawings
6.	The drawings filed on December 30, 2009, are accepted by the examiner.


Specification
7.	The specification is objected to for the following informalities:
	The specification is objected to because the priority information needs to be updated, note that US Application No. 14/991,172 is now abandoned.
Appropriate correction is required.





Claim Objection
8.	Claims 42, 52-54 and 56 are objected to for the following informalities:
For clarity and precision of claim language it is suggested that claim 22 is amended to recite, “A pharmaceutical composition…….of claim 1 and a pharmaceutically acceptable carrier”.
For clarity it is suggested that claims 52-54 and 56 are amended to recite “…wherein the PSA…..linker, and wherein….”.
Appropriate correction is required.
	



Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

9.	Claims 1 and 42 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
The claimed invention is directed to “a modified blood factor molecule comprising a recombinant blood factor and at least one and no more than 10 water soluble polymer moieties per blood factor molecule”, and the claimed invention is devoid of any structural limitations. The claimed invention encompasses a genus of blood factor molecules and polymer moieties. No correlation is made between structure and function with the recited altered molecule. The claims are devoid of a structure or function. 
The claimed invention is overly broad and encompasses a large variable genus of structures.

Accordingly, in the absence of sufficient recitation of distinguishing identifying characteristics, the specification does not provide adequate written description of the claimed genus. Therefore, for all these reasons the specification lacks adequate written description, and one of skill in the art cannot reasonably conclude that the applicant had possession of the claimed invention at the time the instant application was filed.



Double Patenting
10.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

11.	Claims 1, 42, 51-52 and 55-56 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 4, 10, 12-15 and 18-27 of US Patent No. 8,133,865. Although the conflicting claims are not identical, both applications claim VWF and/or FVIII linked to polymers, pharmaceutical compositions thereof, and increased half-life of the molecules when linked in the prescribed manner.

12.	Claims 1, 42, 51 and 55 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-3 and 6-10 of U.S. Patent No. 7,645,860 B2. Although the conflicting claims are not identical, they are not patentably distinct from each other because both documents claim Factor VIII linked to one or more polymers, including PEG and PSA.





Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


1.    Determining the scope and contents of the prior art.

2.    Ascertaining the differences between the prior art and the claims at issue.

3.    Resolving the level of ordinary skill in the pertinent art.

4.    Considering objective evidence present in the application indicating obviousness or nonobviousness.

13.	This application currently names joint inventors. In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

14.	Claims 1, 42 and 51-56 are rejected under 35 U.S.C. 103(a) as being unpatentable over Minamino et al. (US 6,037,452 A), Bossard et al. (US 7199223 B2) and Hallahan et al. (WO 94/15625 Al and US 5,621,039 A) in view of Zaplisky (US .
Minamino et al. disclose Factor VIII, Factor IX, Factor Villa, Factor IXa and analogous polypeptides covalently bonded through a bonded group to poly(alkylene oxide) (column 1, lines 61-64). Minamino et al. disclose further that the invention is not only applicable to factor VIII and factor IX obtained from blood but also to Factor VIII and Factor IX manufactured by recombinant DNA procedures (column 3, lines 15-18).
Minamino et al. teach that the present invention is not limited to normal Factor VIII (i.e., bound to Factor VIILvWF) and Factor IX, but also to Factor VIII:C and various active species of any of them, or inactive precursor species (whether of longer or shorter chain length than purified Factor VIII or Factor IX as obtained from blood fractionation) and the Factor VIII and Factor IX, as well as the various activated forms and analogous structures thereof (various analogous structures with deletion, substitution, addition, etc. of one or more amino acids, but retaining the Factor VIII and/or Factor IX biological activity can be prepared, especially through recombinant DNA procedures) as useful herein, should contain an amino terminus and a carboxyl terminus. In addition, linkage along the polypeptide chain or chains forming the same is generally of the amide type as is well known, with some modifications thereof through any intra or inter-chain bonding. Minamino et al. also teach that bonding of the poly(alkylene oxide) thereto can occur not only at terminal portions of the polypeptide, but also along the chain(s) thereof to form side-chains of poly(alkylene oxide) and it is believed that the linking most likely involves formation of covalent bonds using intermediate linking or coupling reagents; however, other types of bond formation are contemplated herein such as ionic 
Other OH protecting or activating groups can be employed, for example, acyl such as propionyl or other lower acyl (C.sub. 1-5) groups as other protecting groups or, for example, phenyl or alkyl-substituted phenyl groups can be employed. The protecting groups used herein include those known in the art.
Minamino et al. teach further that most often, the poly(alkylene oxide) will react through a terminal hydroxyl group (the oxygen) or a modified terminal group such as, for example, when the terminal hydroxyl or hydrogen thereof has been replaced by another reactive moiety such as amino and the latter is especially useful where reaction is to be with carbonyl moieties of a linker or of the peptide itself and also known methods of forming an active derivative of the polyalkylene glycol can be employed herein such as the alkylation method, the acid azide method, the diazo method, the condensation method, etc., which are then allowed to react with free amino or carboxyl groups in the peptide to effect bonding (Column 2-3, lines 15-67 and lines 1-13). Minamino et al. also disclose modified Factor VIII in which there is a substituted 2,4-bis (methoxypolyoxy-ethylene)-6-triazine of which polyoxyethylene moiety has molecular weight of 5000 or more.
Bossard et al. teach “composition[s] comprising a plurality of conjugates, preferably although not necessarily, each having one to three water-soluble polymers per se.. .Factor Villa (i.e., the activated form of Factor VIII produced when Factor VIII is placed in contact with relatively small amounts of thrombin), [or] Factor VIILvWF (i.e., Factor VIII bound to von Willebrand Factor)” (col. 3 line 50 - col. 4, line 36).
Bossard et al. also teach that “[a]mino groups on Factor VIII moieties provide a point of attachment between the Factor VIII moiety and the water-soluble polymer. Native Factor VIII comprises 158 amine-containing lysine residues (6.8 weight percent of the entire protein) and one amino terminus. With respect to Factor Villa, there are 78 lysine residues (5.5 weight percent of the entire protein) and two amino termini (resulting from the cleavage of Factor VIII). Consequently, notwithstanding secondary and tertiary structural considerations, both Factor VIII and Factor Villa (as well as any peptidic Factor VIII moiety, e.g., B-domain deleted Factor VIII) have several amines available for participation in conjugating reactions”. Bossard et al. teach hydrolysable linkers and releasable linkers such as ketal (col. 16, lines 41-54 and the entire document).
Hallahan et al. (WO) teach conjugates containing a recombinant factor VIII and polyethylene glycol, that have prolong circulating life and activity in mammals, where the factor VIII is recombinant, or can be from human or animal plasma sources. See page 5, lines 21-30. Example 2, on pages 13 and 14 teach adding 25, 50, and 100 fold excess of PEG to the factor VIII sample, where specifically the results on the bottom of 
	Hallahan et al. (US) teach that “one or more polymer chains are covalently attached to the Factor IX by reacting suitably activated non-antigenic polymers with oxidized carbohydrate moieties in the activation region. Reactive carbonyl groups can be generated on saccharide units of the carbohydrate moieties, for example, by oxidizing vicinal diols with excess sodium periodate utilizing steps understood by those of ordinary skill in the art.” And, subsequently, “[t]he oxidized Factor IX was then incubated with a 100 fold excess of PEG-hydrazide for 2 hr. at room temperature” (col. 8, lines 1-10, and Example 2).
Zalipsky teaches different proteins modified with PEGs that are stable, where the PEG does not have to be of particular molecular weight, but it is preferred that the molecular weight be between 500 and 40,000, more preferably between 2,000 and 20,000, and where the choice of molecular weight of PEG is made based on the nature 
Davis et al. disclose biologically active molecules covalently bound to poly(ethylene oxides) with nominal molecular weight of 10,000 Daltons to 85,000 Daltons (column 2, lines 42-57). It would have been obvious to one of ordinary skill in the art at the time the invention was made to covalently bind Factor VIII to poly(ethylene oxides) with nominal molecular weight of 10,000 Daltons to 85,000 Daltons for the advantages reduced immunogenicity and increased bioavailability as taught by Minamino et al. and Davis et al., see Minamino et al. at column 1, lines 26-34 and Davis et al. at column 1, lines 15-50.
Greenwald discloses biologically active molecules, including Factor VIII (Column 8, lines 33-37, covalently bound to poly(ethylene oxides) with nominal molecular weight of 10,000 Daltons to 85,000 Daltons (column 3, lines 51-54). It would have been obvious to one of ordinary skill in the art at the time the invention was made to covalently bind Factor VIII to poly(ethylene oxides) with nominal molecular weight of 53,000 Daltons to 75,000 Daltons for the advantages reduced immunogenecity and increased bio-availability as taught by Minamino et al. and Greenwald, see Minamino et al. at column 1, lines 26-34 and Greenwald at column 1, lines 17-29.
Therefore, it would have been obvious to one skilled in the art at the time the invention was made to design protein complexes of all types of FVIII, with and without admixed VWF, all with any desired amount of poly(alkylene) glycol, including desired sizes of polymers bound as well as the number of polymers, with the polymer bound through lysine residues for the purposes of decreasing the immunogenicity of the 
Bossard et al. state that “[generally, recombinant sources of Factor VIII concentrates are favored over blood-derived sources since the latter involves the risk of transmitting viruses and/or other diseases associated with blood donation. While recombinant-based formulations avoid these drawbacks, the processing of recombinant-based products often requires the presence of certain proteins such as albumin, which are inevitably present in the final formulation administered to the patient. Often, patients who receive such formulations develop allergic reactions to these foreign proteins. In any event, both blood-derived and recombinant-based products suffer from the disadvantage of repeated administration. PEGylation, or the attachment of a poly(ethylene glycol) derivative to a protein, has been described as a means to reduce immunogenicity as well as a means to prolong a protein's in vivo half-life” (col.3, lines 1-20) . One would have a reasonable expectation of success in that the extensive art in this area discloses that variations of polymer additions to the FVIII and VWF are beneficial for increasing stability and decreasing immunogenicity during patient treatment.





Conclusion


15.	No claims are presently allowable.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hope A. Robinson whose telephone number is 571-272-0957. The examiner can normally be reached on Monday-Friday from 9:00 a.m. to 5:00 p.m. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi, can be reached at (408) 918-7584. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/HOPE A ROBINSON/           Primary Examiner, Art Unit 1652